Citation Nr: 1036722	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  04-31 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim for entitlement to service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran had active duty for training from July 9, 1981 to 
September 25, 1981.  He had other active and inactive duty for 
training with reserve components at unverified dates.  He had 
active military service from February 1985 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, which, inter alia, determined that new 
and material evidence had not been submitted to reopen a claim 
for service connection for personality disorder.

In December 2007, the Veteran testified at a hearing on appeal 
before the undersigned Veterans Law Judge (Travel Board hearing); 
a copy of the transcript is associated with the record.

In April 2008, the Board remanded the case to the RO for 
additional development.  The case has now been returned to the 
Board for further appellate consideration.

In the Introduction section of the Board's April 2008 decision 
and remand, it explained that the Veteran had until October 26, 
2008 to submit a timely notice of disagreement (NOD) if he 
desired to continue an appeal for service connection for 
posttraumatic stress disorder (PTSD).  Because the Veteran did 
not submit an NOD by that date, his appeal for that claim is not 
continued.

The Board also remanded the issues of entitlement to service 
connection for right and left lower extremity disabilities in 
April 2008.  Because the RO subsequently granted service 
connection for those issues in a December 2009 rating decision, 
they are not before the Board.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a second 
Notice of Disagreement must thereafter be timely filed to 
initiate appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the effective 
date of service connection].  Therefore, those matters have been 
resolved and are not in appellate status.

In its April 2008 remand of the issue of whether new and material 
evidence had been received to reopen a claim for entitlement to 
service connection for an acquired psychiatric disability, the 
Board noted that the Veteran, in May 2006, had alleged that VA 
committed clear and unmistakable error (CUE) in September 2001 
and prior final decisions on the matter.  The Board found that 
the CUE claim was inextricably intertwined with the application 
to reopen the claim for service connection, and directed the RO 
to adjudicate the issue of CUE in the September 2001 and earlier 
rating decisions.  The Board further directed the RO to furnish 
the Veteran with a statement of the case upon receipt of a timely 
notice of disagreement.  In compliance with the Board's remand, 
the RO issued a rating decision in December 2009 in which it 
found no clear and unmistakable error in the ratings of September 
2001 and earlier regarding denial of a claim for service 
connection for a psychiatric disorder.  The Veteran and his 
representative were provided a copy of the rating decision and 
notification of appellate rights.  The Veteran has not filed a 
timely notice of disagreement with that December 2009 rating 
decision.  The only reference to a CUE claim after the December 
2009 rating decision appears in the Veteran's representative's 
Written Brief Presentation of August 2010, and that reference is 
a mischaracterization of the issue currently before the Board.  
Indeed, the Veteran's representative wrote that a timely NOD and 
substantive appeal as to the issue she was briefing to the Board 
were of record, and that the Board had remanded this issue in 
April 2008.  Moreover, the representative wrote that it had 
"nothing further in the way of evidence or substantive argument 
to present," so there is no substantive argument that tends to 
show that the representative's characterization of the issue 
before the Board as CUE is anything other than error.  Because 
the only issue currently before the Board, and the issue which 
has been the subject of an NOD and substantive appeal, is whether 
new and material evidence has been received to reopen a claim for 
entitlement to service connection for an acquired psychiatric 
disability, the Board finds that the representative's reference 
to a CUE claim was in error, and, in the absence of any notice of 
disagreement on the issue of CUE following the December 2009 
rating decision, the issue of CUE is not before the Board.

The Board considers the Veteran's request to reopen his claim for 
service connection for a personality disorder as encompassing all 
psychiatric disorders with which the Veteran has been diagnosed, 
pursuant to the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009) (holding that the scope of a mental health disability 
claim includes any mental health disability that could reasonably 
be encompassed by the claimant's description of the claim, 
reported symptoms, and the other information of record).  
Consequently, although the underlying rating decision, statement 
of the case, and multiple supplemental statements of the case 
have been developed as whether to reopen a claim for service 
connection for a personality disorder, the Board has included 
whether new and material evidence of an acquired psychiatric 
disorder has been submitted.


FINDINGS OF FACT

1.  In a November 1992 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for a 
personality disorder.  The RO confirmed this decision in a 
November 1993 rating decision.  The Veteran was notified of the 
decision and of his appellate rights.  However, the Veteran 
failed to file a notice of disagreement (NOD) within one year of 
the November 1993 rating decision.

2.  In a September 2001 rating decision, the RO reopened and 
denied the Veteran's claim for entitlement to service connection 
for a personality disorder.  The Veteran was notified of the 
decision and of his appellate rights.  The Veteran filed a timely 
notice of disagreement in November 2001, and, in November 2002, 
he filed a timely substantive appeal to the October 2002 
statement of the case.  However, the Veteran withdrew his appeal 
in a December 2002 letter to VA, thereby effectuating a 
withdrawal of his notice of disagreement and substantive appeal.  
The Veteran did not subsequently file a timely notice of 
disagreement with the September 2001 rating decision.

3.  The evidence associated with the claims file subsequent to 
the September 2001 rating decision is either cumulative or 
redundant of evidence previously considered, and, when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the Veteran's claim 
for entitlement to service connection for a personality disorder, 
and does not raise a reasonable possibility of substantiating the 
claim.


CONCLUSIONS OF LAW

1.  The September 2001 rating decision denying service connection 
for an acquired psychiatric disability is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  The evidence associated with the claims file subsequent to 
the September 2001 rating decision is not new and material, and 
the claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist the Veteran

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA has a duty 
to notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R.§ 3.159.  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1).  Such notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Letters dated February 2001, February 2004, August 2004, April 
2007, and April 2008, provided to the Veteran before the 
September 2001 rating decision, the June 2004 rating decision, 
the April 2005 supplemental statement of the case, and the 
December 2009 supplemental statement of the case, respectively, 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159, since they informed the Veteran of what evidence 
was needed to establish his claims, what VA would do and had 
done, and what evidence he should provide.  The letters also 
informed the Veteran that it was his responsibility to help VA 
obtain medical evidence or other non-government records necessary 
to support his claims.

The duty to notify provisions of the statute and implementing 
regulations also apply to claims to reopen based on new and 
material evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specific requests to reopen previously denied claims, 
the claimant must be notified of both the reopening criteria and 
the criteria for establishing the underlying claim for service 
connection.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  With 
respect to the issue of whether to reopen the claim of service 
connection for an acquired psychiatric disability, the notice 
letter provided to the Veteran in August 2004 included the 
criteria for reopening a previously denied claim, and informed 
the Veteran that his claim had been denied because the evidence 
did not establish service connection for a personality disorder.  
The Veteran was informed that, to be considered new, the evidence 
must be in existence and be submitted to VA for the first time.  
The Veteran was also informed that, to be considered material, 
the additional evidence must pertain to the reason the claim was 
previously denied.  The August 2004 notice letter also provided 
the Veteran with the criteria for establishing service 
connection.  Consequently, the Board finds that adequate notice 
has been provided, as the Veteran was informed of what evidence 
is necessary to substantiate the elements required to establish 
service connection.

During the pendency of this appeal, the Court issued a decision 
in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a service-
connection claim, including the degree of disability and the 
effective date of an award.  The Veteran was provided with such 
notice in March 2006, April 2007, and April 2008.  In this 
regard, after initially providing VA notice in February 2001 and 
February 2004, followed by subsequent Dingess notice in March 
2006, April 2007, and April 2008, the RO readjudicated the claim 
in a supplemental statement of the case in December 2009.  Thus, 
the timing defect in the notice has been rectified.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  In 
addition, the Veteran has never alleged how a timing error 
prevented him from meaningfully participating in the adjudication 
of his claim.  As such, the Veteran has not established 
prejudicial error in the timing of VCAA notice.  See Shinseki v. 
Sanders and Simmons, 129 S. Ct. 1696 (2009).

A remand by the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  The Board, in April 2008, 
instructed the Agency of Original Jurisdiction (AOJ) to 
adjudicate the issue of CUE in the September 2001 and earlier 
rating decisions, and provide the appellant with a rating 
decision, notice of his appellate rights, a statement of the 
case, and certification for review by the Board, to the extent 
required by the Veteran's actions.  The Board finds that the AOJ 
has complied with those instructions.  It provided the Veteran 
with a rating decision and notice of his appellate rights in 
December 2009 and January 2010, respectively.  The Veteran has 
not filed a notice of disagreement with that rating decision.  In 
a January 2010 letter, the Veteran indicated that he did not have 
additional evidence and requested his case be forwarded to the 
Board immediately.

With respect to VA's duty to assist, the RO has obtained, or made 
reasonable attempts to obtain, all relevant evidence identified 
by the Veteran.  The Veteran's service personnel records, service 
treatment records, Social Security Administration (SSA) records, 
VA treatment records, and available private treatment records 
have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to the 
Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).

Laws and Regulations Pertaining to a Claim to Reopen Based on New 
and Material Evidence

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  If 
the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step is a determination of whether the 
evidence presented or secured since the last final disallowance 
of the claim is "new and material."  See Elkins v. West, 12 Vet. 
App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; 
Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  

New evidence means existing evidence not previously submitted to 
agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence 
means existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. 
§ 3.156(a).  New and material evidence can be neither cumulative 
nor redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  Id.  
Once the definition of new and material evidence is satisfied and 
the claim is reopened, the Board may then determine whether the 
duty to assist is fulfilled and proceed to evaluate the merits of 
that claim.  38 U.S.C.A. §§ 5108, 5103A(f).

In determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Fortuck v. 
Principi, 17 Vet. App. 173, 179 (2003);  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Court has explained that, with respect to the issue of 
materiality, the newly presented evidence need not be probative 
of all the elements required to award the claim as in this case 
dealing with a claim for service connection.  Evans v. Brown, 9 
Vet. App. 273 (1996).  However, it is the specified basis for the 
final disallowance that must be considered in determining whether 
the newly submitted evidence is probative.  Such evidence must 
tend to prove the merits of the claim as to each essential 
element that was a specified basis for that last final 
disallowance of the claim.


Analysis:  Whether New and Material Evidence has been Received to 
Reopen a Claim for Service Connection for an Acquired Psychiatric 
Disability

In a November 1992 rating decision, the RO denied the Veteran's 
claim for entitlement to service connection for a personality 
disorder.  The RO confirmed this decision in a November 1993 
rating decision.  The Veteran was notified of the decision and of 
his appellate rights.  However, the Veteran failed to file a NOD 
within one year of the November 1993 rating decision.

In a September 2001 rating decision, the RO reopened and denied 
the Veteran's claim for entitlement to service connection for a 
personality disorder.  The Veteran was notified of the decision 
and of his appellate rights.  The basis of the denial in the 
September 2001 rating decision was that the evidence did not 
establish service connection for a personality disorder.  The 
Veteran filed a timely notice of disagreement in November 2001, 
and, in November 2002, he filed a timely substantive appeal to 
the October 2002 statement of the case.  However, the Veteran 
withdrew his appeal in a December 2002 letter to VA, thereby 
effectuating a withdrawal of his notice of disagreement and 
substantive appeal.  38 C.F.R. § 20.204(c).  The Veteran did not 
subsequently file a timely notice of disagreement with the 
September 2001 rating decision.  Therefore, the September 2001 
rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.1103.

The evidence of record at the time of the September 2001 rating 
decision included the Veteran's claim; his service personnel 
records (including a diagnosis of severe personality disorder); 
his service treatment records; a psychological and psychiatric 
evaluation from the Washington state Department of Social and 
Health Services, diagnosing him with developmental readings and 
expressive writing disorders, dysthymic disorder, and borderline 
personality disorder; private psychiatric diagnoses of dysthymia, 
mixed personality disorder, and schizoaffective disorder; and a 
March 2001 VA compensation and pension (C&P) examination 
diagnosing him with depressive disorder, impulse control 
disorder, a learning disability, and schizotypal personality 
disorder.  In determining whether new and material evidence has 
been submitted, it is necessary to consider all evidence since 
the last time the claim was denied on any basis.  Evans v. Brown, 
9 Vet. App. 273 (1996).  The September 2001 rating decision 
represents the last time his claim for service connection for a 
personality disorder was denied.

In written correspondence dated January 2004 and February 2004, 
the Veteran requested to reopen his previously denied claim for 
personality disorders.

Pursuant thereto, VA has obtained the Veteran's SSA records; 
private treatment records dated 2001 including diagnoses of 
depression and dysthemia; and additional statements from him, 
including at a December 2007 hearing before the Board.  Although 
such evidence is new, it is not material because it does not 
pertain to the reasons that the claim was previously denied.  38 
C.F.R. § 3.156(a).  None of the evidence obtained after September 
2001 establishes that the Veteran's personality disorder was 
aggravated during service.  38 C.F.R. § 3.304(c).  Additionally, 
the evidence of depression and dysthemia is not new and material 
because diagnoses of those conditions were of record at the time 
of the September 2001 rating decision.  Furthermore, none of the 
evidence obtained after September 2001 establishes that the 
Veteran's acquired psychiatric disorders were caused or 
aggravated by his service.  Finally, the evidence submitted by 
the Veteran after the September 2001 rating decision does not 
raise a reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The Veteran's contentions that his personality disorder and 
acquired psychiatric disorders were caused by service are not 
new, because he had previously related those conditions to 
service in his March 1987 and November 2000 claims.

After a review of all the evidence of record, lay and medical, 
whether or not specifically mentioned in this decision, the Board 
finds that the evidence associated with the claims file 
subsequent to the September 2001 rating decision that was not 
previously submitted to agency decision makers, when considered 
with the previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate a claim for service 
connection for an acquired psychiatric disability, to include a 
personality disorder.

Because the additional evidence submitted by the Veteran does not 
relate to an unestablished fact that is necessary to substantiate 
his claims for service connection for an acquired psychiatric 
disability, to include a personality disorder, the Board finds 
that the evidence associated with the claims file subsequent to 
the September 2001 rating decision is not new and material, and 
the previously denied claim for service connection is not 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence has not been received, and a previously 
denied claim for service connection for an acquired psychiatric 
disability is not reopened.  The appeal is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


